Exhibit 10.6

 

EXCISE TAX GROSS-UP AGREEMENT

 

THIS EXCISE TAX GROSS-UP AGREEMENT, dated as of June 14, 2019, is entered into
by and between TIER REIT, Inc., a Delaware corporation (the “Company”) and Scott
W. Fordham (“Executive”) (the “Agreement”), provided, however, that this
Agreement shall be void ab initio and of no further force and effect if the
Agreement and Plan of Merger, dated March 25, 2019 (the “Merger Agreement”), by
and between the Company and Cousins Properties Incorporated, is terminated.

 

W I T N E S S E T H

 

WHEREAS, the Company has determined that the Executive is or may be a
disqualified individual as such term is defined under Section 280G of the
Internal Revenue Code of 1986 as amended (the “Code”);

 

WHEREAS, in connection with the transactions contemplated under the Merger
Agreement, certain payments will be made to Executive in connection with a
change in control of the Company that may be determined to be excess parachute
payments; and

 

WHEREAS, the parties acknowledge uncertainty associated with and the extent of
any excess parachute payments; and

 

WHEREAS, the Executive acknowledges and agrees that the Executive’s compliance
with the non-competition covenants contained in Executive’s employment agreement
with the Company is required in order to receive and retain any Gross-Up Payment
that may be provided for herein; and

 

WHEREAS, the parties have agreed to cooperate in good faith in determining the
amount of any excess parachute payments.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and Executive hereby agree as follows:

 

Section 1.  Gross-Up Payment.

 

(A)                                               Anything in any other
agreement between the Company and the Executive notwithstanding, in the event it
shall be determined by the Accounting Firm (as defined below) that any
compensation, payment or distribution by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise payable or paid contingent upon the
transactions contemplated under the Merger (within the meaning of Section 280G
of the Code) (the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code (such excise tax is hereinafter referred to
as the “Excise Tax”), then Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) up to an amount such that the net amount retained
by Executive, after deduction of any Excise Tax on the Severance Payments, any
federal, state, and local income tax, employment tax and Excise Tax upon the
payment provided by this subsection, and any interest and/or penalties assessed
with respect to such Excise Tax, shall be equal to the Severance Payments;
provided, however, that the total amount of all Gross-Up Payments due

 

--------------------------------------------------------------------------------



 

under this Agreement, including any applicable Underpayments (as defined below),
shall not exceed $3,115,790.  For the avoidance of doubt, the Gross-Up Payment
may be less than such full actual amount, such that the Severance Payments may
be subject in whole or in part to reduction to reflect the Excise Tax due.

 

(B)                                               Subject to the provisions of
Section 1(C), all determinations required to be made under this Section 1(B),
including the determination of the amount of any Severance Payments, Excise Tax,
value of restrictive covenants (which shall be taken into account in accordance
with applicable regulations) and whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, shall be made by Deloitte Tax LLP  (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and Executive within fifteen (15) business days of the date
Executive’s employment with the Company is terminated (the “Date of
Termination), if applicable, or at such earlier time as is reasonably requested
by the Company.  For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the Gross-Up Payment is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in the state and locality of
Executive’s residence on the Date of Termination.  The initial Gross-Up Payment,
if any, as determined pursuant to this Section 1.B (the “Initial Payment”),
shall be paid to Executive on or within twenty (20) days following of the
receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no Excise Tax is payable by Executive, the Company shall require
the Accounting Firm to furnish the Company and Executive with documentation
(including a complete set of calculations and assumptions utilized to make such
determination) that can be used to establish a reporting position that failure
to report any Excise Tax as payable on Executive’s applicable federal income tax
return would not result in the imposition of a negligence or similar penalty. 
Any determination by the Accounting Firm shall be binding upon the Company and
Executive.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time the Initial Payment is made, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made (an
“Underpayment”).  In the event that the Company exhausts its remedies pursuant
to Section 1(C) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred, consistent with the calculations required to be made
hereunder, and any such Underpayment, and any interest and penalties imposed on
the Underpayment and required to be paid by Executive in connection with the
proceedings described in Section 1(C), shall be promptly paid by the Company to
or for the benefit of Executive, and in all events no later than the end of the
year following the year in which the Executive remits the related tax payments
to the Internal Revenue Service (the “IRS”), and in all events all Gross-Up
Payments (including all Underpayments, but excluding any additional penalties
and interest related to any Underpayment) shall not exceed the dollar amount set
forth above in Section 1(A).

 

(C)                                               Executive shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-up Payment. 
Such notification shall be given as soon as practicable but no later than ten
(10) business days after Executive knows of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  Upon receipt of such notice from the Executive, the
Company shall respond within thirty (30) days.  Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
he

 

2

--------------------------------------------------------------------------------



 

gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due).  If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:

 

(1)                                 give the Company any information reasonably
requested by the Company relating to such claim,

 

(2)                                 take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney selected by the Company (and at the
Company’s expense),

 

(3)                                 cooperate with the Company in good faith in
order to effectively contest such claim, and

 

(4)                                 permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties and any reasonable legal and accounting fees and expenses) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 1(C), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issues raised by the Internal Revenue Service or any other taxing authority.

 

(D)                                               If, after the receipt by
Executive of an amount advanced by the Company pursuant to Section 1(C),
Executive becomes entitled to receive any refund with respect to such claim,
Executive shall (subject to the Company’s complying with the requirements of
Section 1(C)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).  If,
after the receipt by Executive of an amount advanced by the Company pursuant to
Section 1(C), a determination is made that Executive shall not be entitled to
any refund with respect to such claim and the Company does

 

3

--------------------------------------------------------------------------------



 

not notify Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment  and/or interest and penalties required to be paid.

 

Section 2.  Successors; Binding Agreement.

 

(A)                                               The provisions of this
Agreement shall be binding upon the surviving or resulting corporation in any
merger, consolidation, recapitalization or similar corporate transaction or the
person or entity to which all or substantially all of the Company’s assets are
transferred.

 

(B)                                               In addition to any obligations
imposed by law upon any successor to the Company, the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

 

(C)                                               This Agreement shall inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If Executive shall die while any amounts would be
payable to Executive hereunder had Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to such person or persons appointed in writing by
Executive to receive such amounts or, if no person is so appointed, to
Executive’s estate.

 

Section 3.  Notice.

 

For purposes of this Agreement, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail,
certified and return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

 

To the most recent address set forth in the personnel records of the Company;

 

If to the Company:

 

Cousins Properties LP

3344 Peachtree Road NE, Suite 1800, Atlanta, Georgia  30326

Attention: General Counsel;

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

4

--------------------------------------------------------------------------------



 

Section 4.  Full Settlement.

 

The Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others.

 

Section 5.  Governing Law; Validity.

 

The validity, interpretation, and enforcement of this Agreement shall be
governed by the laws of the State of Texas.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which other provisions
shall remain in full force and effect.

 

Section 6.  Arbitration; Legal Fees.

 

Any dispute or controversy under or in connection with this Agreement shall be
settled exclusively by arbitration in Dallas, Texas, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitration award in any court having jurisdiction.  The Company
agrees to pay as incurred, to the full extent permitted by law, all legal,
accounting and other fees and expenses which the Executive may reasonably incur
as a result of any claim or contest by the Executive (but only to the extent the
outcome is favorable to the Executive), the Company or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive regarding the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code.

 

Section 7.  Amendment.

 

No provision of this Agreement may be amended, waived or discharged except by
the mutual written agreement of the parties.

 

Section 8.  Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 14th
day of June, 2019.

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Scott W. Fordham

 

 

Scott W. Fordham

 

 

 

 

 

 

 

 

TIER REIT, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Telisa Webb Schelin

 

 

 

Name: Telisa Webb Schelin

 

 

 

Title:  Chief Legal Officer, Executive Vice President & Secretary

 

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

 

 

 

 

 

 

Cousins Properties Incorporated

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela F. Roper

 

 

 

 

Name:

Pamela F. Roper

 

 

 

 

Title:

Executive Vice President,

 

 

 

 

 

General Counsel & Corporate Secretary

 

 

 

 

[Signature Page to Excise Tax Gross-Up Agreement]

 

--------------------------------------------------------------------------------